DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Tremor Detection Using Motion Filtering and SVM” (hereinafter, referred to as Soran et al.) in view of Yao et al. (US 2020/0086858).
Regarding claim 1, Soran discloses a computer-implemented method (page 179 left column FIG. 1, states described in FIG. 1 correspond to the steps of the method) comprising: 
obtaining a video of a subject (page 179, section 3, line 3: “video of a person”), the video comprising a plurality of frames (page 179, section 3, lines 3-4: “video of a person … frame-by-frame”); 
generating, based on the plurality of frames, a plurality of optical flows (page 179, section 3, line 23: “the optical flow of pixels” are extracted from the plurality of frames); and 

Soran fails to disclose encoding a plurality of optical flows using an autoencoder.  
However, in an analogous art, Yao discloses encoding a plurality of optical flows using an autoencoder (paragraph 27, lines 5-6:  “The future localization application 106 may also utilize the neural network 108 to encode a dense optical flow”  Paragraph 66, lines 5-6:  “different pixels on the objects may have different flows.”)  Given the broadest reasonable interpretation, the neural network 108 corresponds to the claimed autoencoder since it encodes by learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Soran by incorporating this feature taught in Yao for the purpose of automatically learning how to best utilize auxiliary pixels without user interaction or parameter settings. 
Regarding claim 2, Soran discloses that the movement-based biomarker value comprises a frequency of tremor of the subject (page 180 right column: “frequency of the MDC”). 
Regarding claim 3, Soran discloses encoding the plurality of optical flows using the autoencoder to obtain a type of tremor of the subject (page 181 right column section 5:  “we built a system that can automatically distinguish hand tremors from other kinds of hand movements”). 

Regarding claim 5, Soran discloses encoding the plurality of optical flows to obtain a biomarker type corresponding to the movement-based biomarker value (page 181 right column section 5:  a hand tremor is a biomarker type corresponding to a movement-based biomarker value). 
Regarding claim 6, the combination of Soran and Yao fails to disclose that the biomarker type comprises a facial muscle group of a subject.  
However, Official notice is taken that it is well known in the art for a biomarker type to comprise a facial muscle group of a subject.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Soran and Yao by incorporating this feature taught for the purpose of identifying tremors and abnormalities in the face of the subject.
Regarding claim 11, Soran discloses training the autoencoder using labeled data (section 3.3: “the relationship between class labels and attributes are nonlinear”). 
Regarding claim 12, Soran discloses that the labeled data comprises experimentally-derived data (section 3.1), the experimentally-derived data comprising data generated by stimulating a second subject with stimulation having a known frequency (“To detect tremor, the frequency of the MDC is more useful.”). 
Regarding claim 13, Soran discloses that the labeled data is labeled with a biomarker type, and wherein training the autoencoder comprises training the autoencoder to determine a biomarker value based on implicit training (page 180 section 3.3). 

Regarding claim 15, Soran discloses generating the plurality of optical flows comprises: processing the video with one or more of filtering, noise-reduction, or standardization, to generate a plurality of processed video frames; and generating the plurality of optical flows based on the plurality of processed video frames (page 179 right column section 3.1-3.2:  “median filter” and “optical flow detector”). 
Regarding claim 16, Soran discloses generating the plurality of optical flows based on respective pairs of frames of the plurality of frames (section 3.2:  “Positions after two frames”). 
Regarding claim 17, Soran discloses encoding the plurality of optical flows comprises: generating one or more optical flow maps based on the plurality of optical flows; and encoding the one or more optical flow maps using the autoencoder to obtain the movement-based biomarker value of the subject (section 3.3:  “When using an SVM, training vectors (N-dimensional DCT features) are mapped into a higher (maybe infinite) dimensional space by lire kernels.”).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the article Soran et al. in view of Yao et al., and further in view of the article “Going Deeper into Action Recognition:  A Survey” (hereinafter, referred to as Herath et al.).
Regarding claim 7, the combination of Soran and Yao fails to disclose generating a plurality of reconstructed optical flows based on an output of the autoencoder, the output 
However, in an analogous art, Herath discloses generating a plurality of reconstructed optical flows based on an output of the autoencoder, the output comprising the movement-based biomarker value; and training the autoencoder based on a comparison of the plurality of reconstructed optical flows to the plurality of optical flows (pages 19-20 sections 3.3-3.3.1 and FIG. 16:  “the reconstruction error of a video given a Dynencoder can be used as a mean for classification” and “The decoder LSTM receives the learned representation to reconstruct the input sequence.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Soran and Yao by incorporating this feature taught in Herath for the purpose of improving the functionality of a neural network.
Regarding claim 8, Herath discloses generating a plurality of reconstructed optical flows using an adversarial autoencoder network, the plurality of reconstructed optical flows based on random samples drawn from a prior distribution used to train the autoencoder in an adversarial discrimination process, and training the autoencoder using the plurality of reconstructed optical flows (pages 19-20 sections 3.3, 3.3.2 and 3.3.3 and FIG. 16: “During training, the generative model teams to generate samples that share more similarities to the original, data, while adversary model improves its judgments on whether a given sample is authentic or not.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Soran and Yao by incorporating this feature taught in Herath for the purpose of determining whether or not a given sample is authentic. 

Regarding claim 10, Herath discloses training the autoencoder using an adversarial discriminator, comprising: comparing, by the adversarial discriminator, an output of the autoencoder, the output comprising the movement-based biomarker value, to a distribution; and updating parameters of the autoencoder based on a difference between the output of the autoencoder and the distribution (pages 19-20 sections 3.3, 3.3.2 and 3.3.3 and FIG. 16:  “The discriminative model teams to determine whether a sample is coming from the generative model or the data itself. During training, the generative model teams to generate samples that share more similarities to the original, data, while adversary model improves its judgments on whether a given sample is authentic or not.”  “A good generative model is live one that can learn the underlying distribution of data accurately.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Response to Arguments
Applicant’s arguments, see page 5-6, filed on 10/22/21, with respect to the rejection of claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yao.
Yao discloses encoding a plurality of optical flows using an autoencoder.  One skilled in the art would have been motivated to combine Soran and Yao for the reasons discussed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646